By the Court,
Savage, Ch. J.
The provisions of the old law, 1 R. L. 331, § 20, and of the Revised Statutes, vol. 2, p. 420, § 60, 61, are substantially alike. Both statutes require that the first twelve jurors whose names are drawn from the ballot box, who appear and are approved as indifferent, shall be the jury to try the issue brought on to trial; and both statutes require that such jurors shall be sworn ; but there is nothing in the revised statutes indicating an intention of changing the mode of swearing the jury at the opening of the courts, which was uniform throughout the .state.
Motion denied.